UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6861



BENJAMIN FRANKLIN FOSTER, III,

                                            Plaintiff - Appellant,

          versus


D. T. MAHON, Warden, Dillwyn Correctional
Center; THOMAS NEUMAYER, Assistant Warden of
Operations, Dillwyn Correctional Center; NURSE
SMITH; DOCTOR ALVIG; NURSE LANHAM; LARRY
HUFFMAN; R. G. PICARELLA, Psychiatrist,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-96-759-R)


Submitted:   November 20, 1997         Decided:     December 10, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin Franklin Foster, III, Appellant Pro Se.       Pamela Anne
Sargent, Assistant Attorney General, Richmond, Virginia; Peter
Duane Vieth, WOOTEN & HART, P.C., Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Foster
v. Mahon, No. CA-96-759-R (W.D. Va. May 30, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2